UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee etree enenneee ee ene eerie x
POWER AUTHORITY OF THE STATE OF :
NEW YORK,
Plaintiff,
-against- : 14 Civ. 4462 (PAC)

The Tug M/V ELLEN S. BOUCHARD, and

the Barge B. NO 280, their engines, apparel, : OPINION & ORDER
tackle, boats, appurtenances, etc., in rem, and:

BOUCHARD TRANSPORTATION CO.,

INC., MOTOR TUG ELLEN 8.

BOUCHARD, INC, and B. NO, 280 CORP.,

in personam,

Defendants. :
ethene mene eee eee eee eee xX

HONORABLE PAUL A. CROTTY, United States District Judge:

The Power Authority of New York (““NYPA”) moves for reconsideration of part of the
Court’s March 27, 2019 Opinion & Order, Dkt. 120 (the “Order”), which granted summary
judgment in favor of Defendants, dismissed NYPA’s claim under the Oil Pollution Act of 1990
(“OPA”), 33 U.S.C. §§ 2701 ef seg., and directed NYPA to pursue its New York Oil Spill Law
(“NYOSL”), N.Y. Nav. Law §§ 170 et seg., claim in the related proceeding (“the Limitation
Proceeding”), 14-cv-1262, pursuant to the Limitation of Liability Act, 46 U.S.C. §§ 30505 and
30511 (the “Limitation Act”). Familiarity with the underlying facts and the cross motions for
summary judgment is assumed. NYPA’s motion is DENIED.

IL Legal Standard
“A motion for reconsideration should be granted only when the defendant identifies an

intervening change of controlling law, the availability of new evidence, or the need to correct a
clear etror or prevent manifest injustice.” Kole! Beth Yechiel Mechil of Tartikov, Inc. v. YELL
Irrevocable Tr,, 729 F.3d 99, 104 (2d Cir. 2013) (internal quotation omitted). The standard “is
strict, and reconsideration will generally be denied unless the moving party can point to controlling
decisions or data that the court overlooked.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684
F.3d 36, 52 (2d Cir, 2012), as amended (July 13, 2012). A motion for reconsideration ‘Gs not a
vehicle for relitigating old issues, presenting the case under new theories [or] securing a rehearing
on the merits.” Jd. The decision to grant or deny a motion for reconsideration is left “to the sound
discretion of the district court.” Acze/ v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009) (internal quotation
omitted); see also City of Birmingham Ret, & Relief Sys. v. Credit Suisse Grp, AG, No. 17 CIV.
10014 (LGS), 2019 WL 2136902, at *1 (S.D.N.Y. May 16, 2019).

Il. Analysis

NYPA asks the Court to reconsider the section of the Order which declined to preempt the
Limitation Act and ordered NYPA to pursue its NYOSL claim in the Limitation Proceeding. In
NYPA’s view, reconsideration is warranted because the Court’s holding constituted a clear error
of law, and because in reaching its holding, the Court relied on inapplicable precedent. For the
first time on Reply, NYPA trots out a new argument that the Court overlooked legislative history
which, in its view, “provides incontrovertible support for NYPA’s argument that the Order should
be corrected on reconsideration.” NYPA Reply, Dkt 126, at 4.

NYPA relies on two cases, United States v. Locke, 529 U.S. 89 (2000) and In re Bluewater
Network & Ocean Advocates, 234 F.3d 1305 (D.C. Cir. 2000), to argue that this Court’s ruling
constitutes a clear error of law. Neither supports reconsideration. With regard to Locke, the Court
already considered Locke, including the express language to which NYPA points, in its Order. See

Order at 14. The issue presented in Locke is not the issue presented here, and after considering
Locke in its entirety, the Court declined to construe a few isolated sentences from Locke as standing
for the position NYPA advocated, NYPA may disagree with the Court’s interpretation, but that is
not a proper ground for reconsideration. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.
1995) (“[A] motion to reconsider should not be granted where the moving party seeks solely to
relitigate an issue already decided.”). Turning to Bluewater, NYPA believes this case “ruled
squarely on point.” NYPA Mem., Dkt, 123, at 7. Notably, NYPA did not raise this case in its
summary judgment motion,’ See Steinberg v. Elman, 2016 WL 1604764, at *1 (S.D.N.Y. Apr. 6,
2016) (quoting Nat'l Union Fire Ins. Co. of Pittsburgh v. Stroh Cos., 265 ¥.3d 97, 115 @d Cir.
2001) (‘A party may not advance new facts, issues or arguments not previously presented to the
Court’ on a motion for reconsideration.”), Bluewater is also not controlling on this Court, and
addresses Section 1017(a) of OPA, which is not at issue here.

NYPA’s argument that this Court relied on inapplicable precedent is also without merit.
The Court agrees that In re Supreme Towing Co., 07-cv-9231, 2010 WL 1 1561150 (E.D.La. Aug.
12, 2010) and Jn re Deepwater Horizon, 745 F.3d 157 (Sth Cir, 2014) are distinguishable from the
present case. Indeed, this is plainly stated in the Order:

While lower courts have not squarely addressed this issue, courts considering

either OPA’s savings clause provision or its relationship to the Limitation Act

generally, pursuant to 33 U.S.C. §2702, have similarly concluded that OPA’s

preemption does not exceed the scope of relief available under OPA. See Matter

of Complaint of Supreme Towing Co., Inc., No, CV 07-923 1, 2010 WL 11561150,

at *15 (E.D.La. Aug. 12, 2010) (“The scope of OPA preemption, as has been

recognized repeatedly by federal courts, is limited to damages that are actually

available under the OPA”); see also Inre DEEPWATER HORIZON, 745 F.3d

157, 173 (Sth Cir. 2014) (“The savings provision does not apply beyond the OPA

itself and two other laws.”)

Order at 14-15 (emphasis added). These cases offer some guidance on the scope of 33 U.S.C. §

 

| See generally NYPA Opp. Mem. As stated at Dkts. 103-104, NYPA’s opposition was submitted only to Chambers
pursuant to a protective order.
2718 but are hardly controlling authority on the issue presented,

Finally, NYPA’s argument that this Court overlooked OPA’s legislative history is also
rejected. Courts typically decline to consider arguments raised for the first time on Reply,” and
here again, NYPA improperly cites to portions of OPA’s legislative history never referenced in its
summary judgment papers. And furthermore, the legislative history NYPA relies on is not in
conflict with the Court’s ruling. The Court recognized that OPA’s savings provision constitutes
“an express preemption of the Limitation Act for state oil claims that fall within its purview,”
Order at 13, and that “OPA’s drafters clearly intended that OPA would provide the floor, not the
ceiling, on the potential scope of liability imposed on the liable actors whose conduct falls within
its purview—states are free to add on.” /d. at 14. Notwithstanding this observation, the Court
declined to extend OPA’s preemption of the Limitation Act to conduct that itself does not fall
under OPA, NYPA’s added references to legislative history do not contradict that ultimate
conclusion.

CONCLUSION
NYPA’s motion for reconsideration is DENIED. The Clerk of the Court is instructed to

close the motion at Dkt. 122.

Dated: New York, New York SO ORDERED

June _; 7, 2019
Jia

PAUL A. CROTTY
United States District Judge

 

 

2 Am. Hotel Int'l Grp., Inc. v. OneBeacon Ins, Co., 611 F. Supp. 2d 373, 375 (S.D.N.Y. 2009), aff'd, 374 F, App'x 71
(2d Cir. 2010)
